PER CURIAM.
The appellant, a former policeman of the City of North Miami Beach, appeals a final judgment on his petition for writ of certio-rari brought to review his dismissal by the City. The dismissal was upheld by the City’s Civil Service Board.
We are not reviewing here the correctness of the decision of the Civil Service Board, but rather the circuit court’s action in denying the petition for writ of certiora-ri, and in this regard we are limited to the question of whether the circuit court departed from established law in finding against the petitioner. See Nugent v. Florida Hotel and Restaurant Commission, 147 So.2d 606 (Fla.2d DCA 1962).
Within this narrow parameter of review, we find no reversible error. Although in our view, the judgment of the Civil Service Board was unduly harsh, we have no basis upon which to substitute our judgment for that of the circuit court.
Accordingly, the judgment is affirmed.